PROSPECTUS SUPPLEMENT (To Prospectus Dated May 8, 2007) FILED PURSUANT TO RULE 424(B)(5) REGISTRATION NO. 333-142572 BRL 250,000,000 11.25% Notes Due 2013 Payable in U.S. dollars On February 14, 2008, the EIB issued BRL 500,000,000 aggregate principal amount of 11.25 % Notes Due 2013 (payable in U.S. dollars) under a fiscal agency agreement dated January 24, 2001. The Notes offered under this prospectus supplement will have the same terms (other than inter alia the price to public and issue date), form part of the same series and trade freely with the Notes issued on February 14, 2008. Interest payable on February 14 of each year, commencing February 14, 2009. The Notes will mature on February 14, 2013. The EIB will not have the right to redeem the Notes before their scheduled maturity. Application has been made for the Notes to be admitted to the official list of and to trading on the Bourse de Luxembourg, which is the regulated market of the Luxembourg Stock Exchange. See “Risk Factors” beginning on page S-7 to read about certain risk factors you should consider before investing in the Notes. PRICE
